Citation Nr: 0920705	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-36 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is of record.  Following his hearing, the Veteran 
submitted additional evidence directly to the Board, which 
was followed by a waiver of RO consideration.  The evidence 
will therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2008).

The Veteran has submitted a claim for service connection for 
diabetes mellitus.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
Veteran's bilateral hearing loss was not present in service 
or until many years thereafter and is not related to service 
or to an incident of service origin.

2.  The preponderance of the medical evidence shows that the 
Veteran's tinnitus was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).




In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in October 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service treatment records, private treatment 
records, and Social Security Administration (SSA) records, 
and provided him with a VA examination and a hearing.  
Although the Veteran reported during his June 2008 hearing 
that he receives VA treatment for his hearing loss, namely 
that VA provides him with hearing aids, he also reported that 
no doctor has told him that his hearing loss is related to 
service.  As such, the VA treatment records would only serve 
to show that the Veteran has hearing loss, a fact that is 
already established by the evidence of record, and not that 
this hearing loss is related to service.  In this regard, the 
Board notes that, pursuant to 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008), VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits 
so long as he "adequately identifies those records and 
authorizes the Secretary to obtain them," and VA's duty to 
secure records extends only to relevant records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007) (defining relevant evidence for 
purposes of 38 U.S.C.A. § 5103A); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005).  In this case, 
however, because the records are not pertinent, VA is under 
no obligation to associate them with the claims folder.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II. Service Connection

The Veteran contends that his hearing loss and tinnitus were 
incurred during, or caused by, noise exposure during service.  
Specifically, the Veteran has reported that he was exposed to 
jet engine noise while working on the flight line.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  As 
discussed below, however, there is no competent evidence 
showing that hearing loss was manifest to a degree of 10 
percent or more during the first year following the Veteran's 
separation from service, service connection on a presumptive 
basis is not warranted in this case.  See 38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records contain no evidence 
of hearing impairment by VA standards.  Rather, audiological 
examination reports from May 1968, August 1969, May 1970, and 
August 1971, reveal hearing within normal limits.  Service 
treatment records are also devoid of complaints of, or 
treatment for, tinnitus.  

Post-service, the Veteran did not seek treatment for hearing 
loss until July 2004, more than 30 years following separation 
from service.  The Veteran underwent audiological testing at 
Miracle Ear in July 2004; at Beaches Ear, Nose, and Throat, 
PA in September 2004; and with Dr. Pearson in November 2004.  
Graphs of all three audiograms have been associated with the 
claims file, but may not be interpreted by the Board.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  Significantly, none of the Veteran's 
private doctors provided an opinion as to the etiology of any 
hearing loss present.  

In February 2007, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
folder.  The Veteran reported that he had first noticed 
hearing loss 10 years prior and that it had gotten 
progressively worse over the past 7 years.  In regard to 
noise exposure, the Veteran reported in-service exposure to 
jet engine and flight deck noise, but indicated that he wore 
hearing protection; civilian noise exposure to rifle and 
shotgun firing while hunting without hearing protection; and 
unprotected occupational exposure to construction noise.  
Finally, the Veteran reported a history of tinnitus, which he 
described as a high frequency ringing sound, beginning 10 
years prior.  

The February 2007 VA examiner reported that the Veteran's in-
service audiograms from May 1968 to January 1971 revealed 
hearing within normal limits, and stated that a November 1972 
whispered voice test at his separation from service revealed 
normal hearing; however, the examiner noted that the 
whispered voice test is not a reliable measure of hearing 
loss.  The examiner also noted that the September 2004 
Beaches Ear, Nose, and Throat audiogram revealed mild high 
frequency hearing loss in the right ear and mild to moderate 
high frequency hearing loss in the left ear.  Finally, the 
examiner reported that a November 2006 VA audiogram showed 
mild bilateral high frequency hearing loss.  

The results of the Veteran's February 2007 audiological 
testing revealed hearing loss in accordance with VA 
standards.  See 38 C.F.R. § 3.385.  The examiner diagnosed 
the Veteran with normal to mild bilateral sensorineural 
hearing loss, as well as tinnitus.  The examiner also 
reported that he was unable to resolve the issue of the 
etiology of the Veteran's hearing loss and tinnitus without 
resorting to mere speculation.  In this regard, the examiner 
noted that 1) there was no evidence of hearing loss in 
service, even as late as January 1971, when his last 
audiogram was performed; 2) the Veteran reported military 
noise exposure, but stated that he wore hearing protection in 
service; and 3) the Veteran stated that he had not noticed 
any hearing loss or tinnitus until approximately 1997, well 
after separation from service.  As such, the examiner stated 
that non-military noise exposure and aging/presbycusis had 
possibly contributed to the Veteran's hearing loss and/or 
tinnitus, and it would be mere speculation to allocate any 
degree of these conditions to each etiology.  
 
At his June 2008 hearing, the Veteran testified as to his 
noise exposure during and after service, including jet engine 
and flight line noise in service, where he was provided with 
hearing protection that he claims was less advanced than the 
hearing protection now offered; mechanical noise exposure for 
over 2.5 years in the mid-1970s while working in a shop with 
hearing protection; and unprotected gunfire noise exposure 
approximately 12 weekends a year since shortly after 
separation from service.  The Veteran also reported that he 
had not noticed his hearing loss and tinnitus until the 
1990s.  

In February 2009, the Veteran underwent audiological testing 
with Dr. Moore.  A graph of all the February 2009 audiogram 
has been associated with the claims file, but may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).   Dr. Moore noted the Veteran's reports of 
bilateral hearing loss beginning 10 years prior, hearing aid 
use since 2007, and acoustic trauma, including in-service 
exposure to flight line noise from 1968 to 1978, recreation 
firearms use with hearing protection once a week for 2 years, 
and 2 years of construction noise with hearing protection.  
Dr. Moore noted that occupational noise exposure could not be 
ruled out as a possible contributive or causative factor in 
the Veteran's hearing loss.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  While the Board acknowledges that the Veteran was 
likely exposed to noise trauma while in service, there is no 
competent medical evidence of record showing a nexus between 
the in-service noise exposure and his currently diagnosed 
bilateral hearing loss and tinnitus.  

The Board acknowledges Dr. Moore's opinion that occupational 
noise exposure could not be ruled out as a possible 
contributive or causative factor in the Veteran's hearing 
loss; however, evidence of a mere possibility is too 
equivocal to substantiate the Veteran's claim.  Moreover, in 
mentioning occupational noise exposure, Dr. Moore did not 
specify whether she was referring to in-service noise 
exposure or his 2 years of post-service construction noise 
exposure.  As such, Dr. Moore's statements are not persuasive 
or competent medical evidence that the Veteran's hearing loss 
and tinnitus are related to an event or injury during 
service.  

Additionally, the February 2007 VA examiner reported that he 
could not relate the Veteran's hearing loss and tinnitus to 
his military service without resorting to mere speculation.  
He also reported that non-military noise exposure and 
aging/presbycusis had possibly contributed to the Veteran's 
hearing loss and/or tinnitus.  Significantly, the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility. 38 C.F.R. § 3.102 
(2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993);  see also Roberts 
v. West, 13 Vet.App. 185, 189 (stating that the fact that the 
medical opinion was inconclusive does not mean that the 
examination was inadequate).

Although the Veteran contends that noise trauma during 
service caused his bilateral hearing loss and tinnitus, he 
has submitted no competent medical evidence or opinion to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(2008) (defining competent medical evidence).  While the 
Veteran is competent to report the symptoms of hearing loss 
and tinnitus, see Layno v. Brown, 6 Vet. App. 465 (1994) 
(defining competent testimony as that which the witness has 
actually observed and is within the realm of his personal 
knowledge through use of his senses), his statements 
regarding the etiology of these conditions are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran's 
opinion is insufficient to provide the requisite nexus 
between his bilateral hearing loss and tinnitus, and his time 
in service.  Further, the Veteran has not reported a 
continuity of symptomatology since service, but rather, has 
reported that hearing loss and tinnitus did not begin until 
1997, 25 years following separation from service .  

Accordingly, the Board finds that the preponderance of the 
medical evidence shows that the Veteran's bilateral hearing 
loss and tinnitus are not related to service or to an 
incident of service origin, including in-service noise 
exposure.  The evidence in this case is not so evenly 
balanced so as to allow for application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).  Therefore, the Veteran's claims 
for service connection for hearing loss and tinnitus are 
denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


